Citation Nr: 1233508	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  11-12 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a claimed headache disorder. 

2. Entitlement to service connection for claimed vertigo. 

3. Entitlement to service connection for hypertension claimed as secondary to the service-connected PTSD. 

4. Entitlement to service connection for a cardiac disorder claimed as secondary to the service-connected PTSD. 

5. Entitlement to a total disability evaluation based upon individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision, a June 2010 rating decision, and an October 2010 rating decision by the RO. 

The Veteran was afforded a hearing held at the RO before a Decision Review Officer (DRO) in February 2011. 

The Board remanded the case to the RO for further development in September 2011.  All requested development having been completed, these claims now return before the Board.

In light of the favorable decisions taken hereinbelow, the issue of entitlement to TDIU rating is being remanded for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).



FINDINGS OF FACT

1.  The Veteran is shown to have chronic headaches that as likely as not to have had their clinical onset during his period of active service.

2.  The Veteran is shown have chronic vertigo that as likely as not had its clinical onset during this period of active service.

3.  The Veteran is shown to have hypertension that as likely as not is aggravated by his service-connected PTSD.  

4.  The Veteran is shown to have coronary artery disease that as likely as not is aggravated by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by headaches is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A.§§ 1110, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2011). 

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by vertigo is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2011). 

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by hypertension is proximately due to or the result of the service-connected PTSD.  38 U.S.C.A.§§ 1110 , 1113, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.310 (2011). 

4.  By extending the benefit of the doubt to the Veteran, his disability manifested by coronary artery disease is proximately due to or the result of the service-connected PTSD.  38 U.S.C.A.§§ 1110, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R.§§ 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011). 

In letters dated in November 2009, June 2010, January 2012, and March 2012, as well as the prior Board remand, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  These letters also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed. Therefore, the Board may decide the appeal without a remand for further notification. 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained. The Veteran's service medical records and private medical records have been obtained. 

The Veteran was afforded VA examinations in April 2011, and May and June 2012.  The Veteran also received a hearing at the regional office before a local Decision Review Officer in February 2011.  Since the existing record is sufficient to decide these claims, further examination is not needed. 

Significantly, neither the Veteran nor her prior representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Hence, and particularly in light of the favorable decisions below, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


Service Connection Law

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

Further, secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. §  3.310 (2011).  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In each case where a Veteran is seeking service-connection, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 C.F.R. § 3.303(a) . 

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters. 

Specifically, the Federal Circuit commented that such instances include lay evidence may be competent to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Id.   Similarly, the U.S. Court of Appeals for Veterans Claims (Court) has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303   (2007). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 38 C.F.R. § 3.102.


Evidence

The Veteran's service treatment records are negative for complaints or findings referable to a heart disorder, and the January 1946 examination noted a normal cardiovascular system at the time of his separation from active duty.  

The Veteran did have reports of headaches and dizziness in service; however, these were related in service to his deviated nasal septum and appear to have resolved after surgery in service.  

The service treatment records show that the Veteran underwent surgery in December 1945 for submucous resection; however, his January 1946 report of separation examination was noted to be normal.  

The Board notes that, in December 1952, the Veteran was denied service connection for a nervous condition, as well as for headaches and dizziness.   

In August 1993, the Veteran underwent left heart catherizations, coronary angiography, a left ventriculogram, and coronary artery bypass grafts times 4.  The Veteran has received periodic medical treatment for coronary artery disease and hypertension since that time.

A July 2010 letter from a private physician indicates that the Veteran had a longstanding history of coronary artery disease, status post myocardial infarction, status post bypass surgery, status post angioplasty and stenting.  He noted the Veteran's family history of coronary artery disease.  Nevertheless, he opined that it was at least as likely as not that the PTSD contributed to the development of his coronary artery disease and hypertension.  

A VA opinion regarding his hypertension was provided in September 2010.  The VA examiner opined that it was not likely that the PTSD was the cause of his hypertension.  The VA examiner based this opinion on multiple medical studies found in a Medline search, which was extensive, but showed inconsistent reports of a positive association, with inherent biases and limitations of positive studies and a lack of consensus from standard medical reference, rendering the association between PTSD and hypertension less likely.  This physician also indicated that there was no hypertension diagnosis while in service.  

An October 2010 letter from the Veteran's cardiologist stated that, in his opinion, the Veteran's hypertension was exacerbated by his diagnosed PTSD.  The examiner indicated that this level of stress, with its attendant chronic increase in circulatory catecholamines, would ultimately exacerbate the hypertension.

At a hearing in February 2011, the Veteran testified that he felt that his service-connected PTSD played a role the development of his heart disease, because he got upset often, which caused stress.  He reported having had headaches and dizziness since service, but no medical care for either manifestation since 1946.

The Veteran underwent a VA cardiovascular examination in April 2011.  At that time, the Veteran's claims file was reviewed.  Based on the medical history and examination, the Veteran was diagnosed with ischemic heart disease, status post myocardial infarction, coronary artery bypass graft times 4, and multiple PTCA/stent procedures.  His exercise tolerance was limited by chest pain and dyspnea at low level activity of less than 4 METS.  However, his February 2011 pharmacological stress test was without evidence of ischemia, making it unlikely that his current symptoms/limitations were cardiac in origin.  

In addition, his November 2010 echocardiogram was noted to reveal normal left ventricular systolic function.  The Veteran was also diagnosed with hypertension with unclear timing of onset, well controlled on current medication regimen.  

The examiner opined that the Veteran's coronary artery disease was less likely as not secondary to or aggravated by the Veteran's history of PTSD.  The examiner noted that the Veteran's cardiologist had written a statement of opinion suggesting a causative link between the Veteran's PTSD and CAD; however, there was no specific evidence cited to substantiate this claim.  

At present, the VA examiner noted that there was no conclusive literature supporting a causative link between PTSD and hypertension or ischemic heart disease.  The examiner stated that the Veteran did have a family history of coronary artery disease as well as elevated cholesterol, both of which are proven risk factors for the development of coronary artery disease.

The Veteran had VA fee basis examinations in May and June 2012.  During the May 2012 headache examination, the Veteran reported having had sharp severe headaches since service, usually located on the frontal region, with radiation to the parietal and the occipital region of the head.  He had no nausea, vomiting, numbness or weakness in his extremities.  He reported that his headaches would last 5-6 hours and up to 2-3 days.  When they occurred, he had to find a quiet dark place to lie down and sleep for the headaches to resolve.  He also reported that, occasionally, the headaches would awake him from sleep.  He had 2-3 episodes of headaches every week, of the same intensity since onset.  He had no blurry vision, nasal congestion or neck stiffness associated with this headaches.  The headaches resolved if the Veteran took Advil.  

The impression was that the headaches generally sounded consistent with tension type, although their disabling quality was more commonly associated with migraines.

In conclusion, the examiner indicated that he did not feel the Veteran's headaches were related to service.  In support of this opinion, the examiner indicated that there was no objective demonstration of a chronic headache disorder in the Veteran's service records and that the current complaints of headaches as reported by a neurology evaluation in March 2011 were less likely as not related to his service, given the lack of objective documentation of such a condition in his service treatment records.  

The Veteran underwent a VA examination for his claimed vertigo in May 2012.  At that time, his treatment history was reviewed, particularly his problems with a right nasal deviation and his December 1945 surgery for submucous resection.  His January 1946 report of separation examination was noted to have been negative, and he had a normal nose examination at that time.  

An October 1948 examination report was noted to show that the Veteran reported that, since his December 1945 submucosal resection, his nose had been blocked and he had headaches and dizziness.  He was diagnosed with a deviated septum and allergic rhinitis.  

Later reports in the 1950's were noted to show headaches with dizzy spells with normal physical examination, except for chronic rhinosinus problems.  The Veteran stated during this examination that he had dizziness spells since service that could occur at any time.  

The VA examiner noted that, during a March 2011 evaluation done at VA for syncope and dizziness, the Veteran reported that his headaches had the same time of onset as the dizziness.  When he had an attack of dizziness, he also got sweaty and felt his heart beating.  

The March 2001 neurology opinion was noted to indicate that it would be easy to attribute these symptoms to his cardiac problems, except that they well antedated these known issues, and had persisted even after pacemaker placement.  There was concern that there was a more worrisome central etiology.  

However, the VA physician found that, while the Veteran made subjective reports of a long history of dizzy spells since service, there was no objective documentation of chronic vertigo or dizziness in his medical records.  He also noted that the recent neurological evaluation also did not document a diagnosis of vertigo, and the diagnosed dizziness at that time was not substantiated by his service records as a chronic condition stemming from service.  As such, the examiner felt it was less likely than not that any current disability manifested by vertigo was due to an event or incident of the Veteran's active service.

The Veteran underwent a VA cardiac examination in May 2012.   His history of presenting in the early 1990's with new onset coronary artery disease was noted.  The records showed that the Veteran was status post coronary artery bypass graft times 4, and had a stent placements in November 2002, August 2003 and September 2008.  He had a pacemaker installed in 1999 and this was replaced in 2011.  

The examiner also noted that the Veteran was admitted to the hospital in 1993 with unstable angina with a history of essential hypertension.  The records included documentation of a negative stress test in 1990.  The Veteran had an interview-based METs test, and was assessed with symptomatology analogous to a finding of 3-5 METs.  

The examiner indicated that the Veteran had coronary artery disease with known risk factors including a family history, a history of hypertension, a smoking history, and hyperlipidemia.  The examiner reviewed the prior medical opinions and indicated that he was in agreement with the prior examiners.  

The examiner added that, although the Veteran's cardiologist had provided a written statement of opinion suggesting a causative link between his PTSD and coronary artery disease, there was no specific evidence cited to substantiate this claim.  

At present, there was no conclusive literature supporting a causative link between PTSD and hypertension or ischemic heart disease.  A family history of coronary artery disease as well as elevated cholesterol were proven risk factors for the development of coronary artery disease.  

The VA examiner concluded, in sum, that there was no conclusive evidence in the medical literature supporting direct causation of coronary artery disease or hypertension by PTSD.  There also was noted to be no objective documentation in the medical records of aggravation or worsening of his hypertension or coronary artery disease due to his service-connected PTSD.  

As such, the examiner concluded that it was less likely than not that any cardiac condition or hypertension was due to an event of the Veteran's period of active service or otherwise was caused or aggravated by a service-connected disability, specifically to include PTSD.  

The examiner also stated that it was less likely as not that there was aggravation or worsening of the Veteran's hypertension or coronary artery disease due to his service-connected PTSD.

During the VA PTSD examination in June 2012, the Veteran was found to have symptomatology consistent with occupational and social impairment with reduced reliability and productivity.  

Specifically, the examiner noted that the Veteran lived alone and had a hard time getting along with people.  During the examination, he indicated that he felt his physical disabilities, specifically his heart problems, prostate problems, appendix problems, and detached retina, caused his unemployability.  

The Veteran reported that his day was primarily spent watching TV and that he would occasionally go out for coffee, to a movie, or for dinner at his son's house.  He reported sleeping restlessly at night and taking "cat naps" throughout the day, which caused him to go to bed late.  

The examiner indicated that he was not sure that the Veteran's sleep impairment was directly related to the PTSD, although it did seem to be connected to his depressive disorder.  He reported having about one nightmare a week, usually about traumatic events in the military.  He often felt irritated and frustrated when he did not have the strength to do something that "everyone else" could do.  

The Veteran reported feeling easily "wound up" and having to walk away from conflicts.  He reported intrusive memories of the war.  He felt there was nothing in life to enjoy.  He stated that, as recently as just prior to his heart surgery, he used to enjoy dancing and seeing friends.  Therefore, the examiner indicated that the Veteran's anhedonia was not exclusively related to the PTSD.  

The Veteran also stated that he sometimes wished he was dead, because he felt discouraged about his physical conditions and the fact that so many of his friends had died.  He also felt isolated and alone.  He reported that, sometimes, his suicidal ideation had a specific plan.  He stated that he would not commit suicide because he loved his family and would not want to hurt them.  

Further discussion with the Veteran indicated that he had some alcohol overuse, drinking 6 or more alcoholic beverages at a time every other week.  The Veteran's reports of cognitive problems, such as forgetting names, were noted; the examiner indicated that while the Veteran's cognitive problems might have some relation to mood states and stress, they were not directly related to PTSD.

In commenting on the Veteran's employability, the examiner noted that the Veteran had consistently reported that he believed that his physical disabilities rendered him unemployable.  He had not reported that his psychological disabilities rendered him unemployable.  

During this examination, the Veteran had some difficulty describing any emotional problems that might affect his occupational functioning.  Rather, he continued to discuss the adverse effect of his physical disabilities.  He also discussed the adverse effect of his physical disabilities on his emotional state.  

After some extensive prompting, the Veteran did state he had some problems with anger and irritability.  At no point did he describe anger and irritability that was so severe that they precluded employment.  

The Veteran also discussed a number of memory problems which were not PTSD symptoms.  Therefore, while the Veteran's psychiatric symptoms did cause impairment, it was less likely than not that his psychiatric condition precluded him from securing and following a substantially gainful occupation consistent with his education and occupational experience.


Analysis

Taking into account all relevant evidence, the Board finds that service connection is warranted for a headache.  In this regard, the Board finds that the evidence is in equipoise in showing that the Veteran had experienced chronic headaches since the time of his period of service.  

While a May 2012 VA examination report indicated that the Veteran's headaches were not related to service, the evidence does show that the Veteran complained of having headaches during service and shortly thereafter and testified to the fact that he had suffered from headaches continuously since service.  

The Veteran is competent to testify to the fact that he had headaches in service and had continuously had them since service.  As such, the Board finds the evidence to be in equipoise in showing headaches as likely as not had their clinical onset during service.  In resolving all reasonable doubt in favor of the Veteran, service connection is warranted.

Similarly, the Board finds that service connection is warranted for vertigo.  In this regard, the evidence is found to be in equipoise in showing as likely as not the Veteran experienced manifestations consistent with vertigo since the time of service and thereafter.   

As such, while a May 2012 report of VA examination found that the Veteran's vertigo was not likely related to service, the evidence does serve to show that the Veteran voiced complaints consistent with vertigo beginning during service and continuing shortly thereafter and has testified to the fact that he has suffered from vertigo continuously since service.  

The Veteran is competent to testify about these observable manifestations and to say that they have been present on a fairly continuous basis  since service.  

As such, the Board finds the evidence is in equipoise in showing that the Veteran has experienced manifestations identified as vertigo since service.  In resolving all reasonable doubt in favor of the Veteran, service connection is warranted.

Finally, taking into account all evidence, both for and against the claim, the Board finds that service connection is warranted for coronary artery disease, and hypertension on the basis of aggravation.  

In this regard, the Board notes that the service treatment records, including his report of separation examination, show no complaints of, or treatment for, any cardiovascular disorder or hypertension.  Nor does the evidence show the Veteran's diagnosis of cardiac problems, starting in the mid 1990's, nearly 50 years after the Veteran's separation from service.  

However, the Veteran asserts that his cardiac problems and hypertension are not directly related to service, but rather are secondary to his service-connected PTSD.

As to this issue of whether these disabilities were aggravated by PTSD, the Board finds probative the letters dated July 2010 and October 2010 from the Veteran's treating cardiologist who probably had the best opportunity to observe the onset and progression of the coronary artery disease and hypertension since the 1990's and, therefore, provide immediate observations for linking the increase in severity of the heart disease and hypertension to the level of stress caused by the PTSD.  

The Board finds these statements serve to show that the coronary artery disease and hypertension as likely as not were aggravated by the service-connected PTSD.  While the opinions dated in September 2010, April 2011 and May 2012 from VA examiners opined that they felt these conditions were not related to the Veteran's PTSD, the evidence cannot be found to preponderate against the claims.  As the opinions are evenly balance, the Veteran is entitled to the benefit of the doubt.  

Hence, service connection for coronary artery disease and hypertension is warranted on the basis of aggravation.

.
ORDER

Service connection for chronic headaches is granted. 

Service connection for chronic vertigo is granted. 

Service connection for hypertension on the basis of aggravation by the service-connected PTSD is granted. 

Service connection for coronary artery disease on the basis of aggravation  by the service-connected PTSD is granted. 


REMAND

In light of the Board's decision in granting service connection for the above claims, further appellate consideration of the claim for a TDIU rating must be delayed pending additional action on the part of the agency of original jurisdiction. 

To this extent, the Veteran's claim for a TDIU rating is deemed to be inextricably intertwined with these claims.  

In other words, given that service connection has been granted for headaches, vertigo, hypertension and coronary artery disease, further consideration of his claim for TDIU rating must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the remaining matter is REMANDED to the RO for the following action:

After completing development needed to implement the decision of the Board granting service connection for headaches, vertigo, coronary artery disease and hypertension, the RO should readjudicate the claim for a TDIU rating to include on an extraschedular basis in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


